Exhibit 10.1
 
 
THE NOTE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE NOTE LAWS OF CERTAIN STATES. 
THIS NOTE IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE 1933 ACT AND APPLICABLE
STATE NOTE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THIS NOTE MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE
1933 ACT AND ANY APPLICABLE STATE NOTE LAWS.


 
PROMISSORY NOTE
 
Foster City, California
 
$200,000.00
March 10, 2006

 
1.  Obligation.  The undersigned, OXIS International, Inc., a Delaware
corporation (“Borrower”) hereby promises to pay to the order of Steven T.
Guillen, (“Lender” or “Holder”) on the earlier of September 10, 2006 or, at the
option of the Lender, the date when the Borrower receives net proceeds in the
amount of $500,000 or more from a debt or equity financing (“Maturity Date”),
the principal sum of Two Hundred Thousand Dollars ($200,000.00) together with
all simple interest accrued on unpaid principal, at a rate equal to seven
percent (7.0%) per annum, computed on the basis of a year of 365 days from the
date of this Note until the unpaid principal and all interest accrued thereon
are paid or converted, as provided in Section 5 hereof.  As used herein, the
term “Holder” shall initially mean Lender, and shall subsequently mean each
person or entity to whom this Note is duly assigned.
 
2.  Prepayment.  Prepayment of unpaid principal and/or interest due under this
Note may be made at any time without penalty.  Unless otherwise agreed in
writing by Holder, all payments will be made in lawful tender of the United
States and will be applied (a) first, to the payment of accrued interest, and
(b) second, (to the extent that the amount of such prepayment exceeds the amount
of all such accrued interest), to the payment of principal. 
 
3.  Default; Acceleration of Obligation.  Borrower will be deemed to be in
default under this Note and the outstanding unpaid principal balance of this
Note, together with all interest accrued thereon, will immediately become due
and payable in full, without the need for any further action on the part of
Holder, upon the occurrence of any of the following events (each an “Event of
Default”):  (a) upon Borrower’s failure to make any payment when due under this
Note;  (b) upon the filing by or against Borrower of any voluntary or
involuntary petition in bankruptcy or any petition for relief under the federal
bankruptcy code or any other state or federal law for the relief of debtors;
provided, however, with respect to an involuntary petition in bankruptcy, such
petition has not been dismissed within sixty (60) days after the filing of such
petition; or (c) upon the execution by Borrower of an assignment for the benefit
of creditors or the appointment of a receiver, custodian, trustee or similar
party to take possession of Borrower’s assets or property.
 
4.  Remedies On Default; Acceleration.  Upon any Event of Default, Holder will
have, in addition to its rights and remedies under this Note, full recourse
against any real, personal, tangible or intangible assets of Borrower, and may
pursue any legal or equitable remedies that are available to Holder, and may
declare the entire unpaid principal amount of this Note and all unpaid accrued
interest under this Note to be immediately due and payable in full.
 
 
 

--------------------------------------------------------------------------------

 
5.  Rollover Right. At any time on or before the Maturity Date, if Borrower
enters into an agreement to incur debt, Holder may, at Holder’s sole option and
discretion, rollover this Note into such debt arrangement, on the same terms and
conditions offered to such future lenders.
 
6.  Waiver and Amendment.  Any provision of this Note may be amended or modified
only by a writing signed by both Borrower and Holder.  Except as provided below
with respect to waivers by Borrower, no waiver or consent with respect to this
Note will be binding or effective unless it is set forth in writing and signed
by the party against whom such waiver is asserted.  No course of dealing between
Borrower and Holder will operate as a waiver or modification of any party’s
rights or obligations under this Note.  No delay or failure on the part of
either party in exercising any right or remedy under this Note will operate as a
waiver of such right or any other right.  A waiver given on one occasion will
not be construed as a bar to, or as a waiver of, any right or remedy on any
future occasion.
 
7.  Waivers of Borrower.  Borrower hereby waives presentment, notice of
non-payment, notice of dishonor, protest, demand and diligence.  This Note may
be amended only by a writing executed by Borrower and Holder. 
 
8.  Representations and Warranty of Holder.  Holder hereby represents and
warrants to, and agrees with, the Company, that:
 
  8.1  Authorization.  This Note constitutes Holder’s valid and legally binding
obligation, enforceable in accordance with its terms except as may be limited
by  (i) applicable bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.  Holder represents that Holder has full power and
authority to enter into this Note.
 
  8.2  Purchase for Own Account.  Holder is being acquired for investment for
Holder’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the 1933 Act, and
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same.
 
  8.3  Disclosure of Information.  Holder has received or has had full access to
all the information he considers necessary or appropriate to make an informed
investment decision with respect to the Note.  Holder further has had an
opportunity to ask questions and receive answers from the Borrower regarding the
terms and conditions of the offering of the Note and to obtain additional
information (to the extent the Borrower possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder had access. 
 
  8.4  Investment Experience.  Holder understands that the purchase of the Note
involves substantial risk.  Holder (i) has experience as an investor in
securities of companies and acknowledges that Holder is able to fend for itself,
can bear the economic risk of Holder’s investment in the Note and has such
knowledge and experience in financial or business matters that Holder is capable
of evaluating the merits and risks of this investment in the Note and protecting
his own interests in connection with this investment and/or (ii) has a
preexisting personal or business relationship with the Borrower and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.
 
  8.5  Accredited Investor Status.  Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the 1933 Act.
 
  8.6  Restricted Security.  Holder understands that the Note is characterized
as a “restricted security” under the 1933 Act and Rule 144 promulgated
thereunder inasmuch as they are being acquired from the Borrower in a
transaction not involving a public offering, and that under the 1933 Act and
applicable regulations thereunder such Note may be resold without registration
under the 1933 Act only in certain limited circumstances.  In this connection,
Holder is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the 1933 Act.  Holder understands that
the Borrower is under no obligation to register the Note.
 
 
 

--------------------------------------------------------------------------------

 
  8.7  No Solicitation.  At no time was Holder presented with or solicited by
any publicly issued or circulated newspaper, mail, radio, television or other
form of general advertising or solicitation in connection with the offer, sale
and purchase of the Note.
 
  8.8  Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, Holder further agrees not to make any
disposition of the Note unless and until:
 
  (a)  there is then in effect a registration statement under the 1933 Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
  (b)  Holder shall have notified the Borrower of the proposed disposition, and
shall have furnished the Borrower with a statement of the circumstances
surrounding the proposed disposition, and, at the expense of Holder or its
transferee, with an opinion of counsel, reasonably satisfactory to the Borrower,
that such disposition will not require registration of such Note under the 1933
Act.
 
Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required:  (i) for any
transfer of the Note in compliance with Rule 144 or Rule 144A; (ii) for any
transfer of any Note by a Holder that is a partnership or a corporation to (A) a
partner of such partnership or shareholder of such corporation, (B) a controlled
affiliate of such partnership or corporation, (C) a retired partner of such
partnership who retires after the date hereof, (D) the estate of any such
partner or shareholder; or (iii) for the transfer by gift, will or in testate
succession by any Holder to his or her spouse or lineal descendants or ancestors
or any trust for any of the foregoing; provided that in each of the foregoing
cases the transferee agrees in writing to be subject to the terms of this
Section 8 to the same extent as if the transferee were an original Holder
hereunder.
 
9.  Governing Law. This Note will be governed by and construed in accordance
with the internal laws of the State of California as applied to agreements
between residents thereof to be performed entirely within such State, without
reference to that body of law relating to conflict of laws or choice of law.
 
10.  Severability; Headings.  The invalidity or unenforceability of any term or
provision of this Note will not affect the validity or enforceability of any
other term or provision hereof.  The headings in this Note are for convenience
of reference only and will not alter or otherwise affect the meaning of this
Note.
 
11.  Jurisdiction; Venue.  Borrower, by its execution of this Note, hereby
irrevocably submits to the in personam jurisdiction of the state courts of the
State of California for the purpose of any suit, action or other proceeding
arising out of or based upon this Note.
 
12.  Attorneys’ Fees.  If suit is brought for collection of this Note, Borrower
agrees to pay all reasonable expenses, including attorneys’ fees, incurred by
Holder in connection therewith whether or not such suit is prosecuted to
judgment.
 
13.  Assignment.  This Note is freely transferable and assignable by Holder,
provided that such transfer is made in compliance with all applicable state and
federal Note laws.  Any reference to Holder herein will be deemed to refer to
any subsequent transferee of this Note at such time as such transferee holds
this Note.   This Note may not be assigned or delegated by Borrower, whether by
voluntary assignment or transfer, operation of law, merger or otherwise. 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has executed this Note as of the date and year
first above written.
 
 
 
 
 
BORROWER:
 
 
 
 
 
         
Agreed to and Acknowledged by:
 
OXIS International, Inc.
 
 
a Delaware corporation
 
LENDER:
 
 
 
 
 
 
By:
 
 
 
/s/ Steven T. Guillen
 
 
 
By:
 
 
 
/s/ Michael D. Centron
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
Steven T. Guillen
 
Name:
 
Michael D. Centron
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
President and Chief Executive Officer
 
Title:
 
Vice President, Chief Financial Officer


